Citation Nr: 1116687	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-23 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.  

2.  Entitlement to service connection for depression.  

3.  Entitlement to service connection for fracture of the nose.  

4.  Entitlement to service connection for a disability manifested by breathing difficulty to include sleep apnea.  

5.  Entitlement to service connection for a hearing loss disability.  

REPRESENTATION

Veteran represented by:  Kentucky Department of Veterans Affairs

WITNESSES AT HEARINGS ON APPEAL

Veteran and G.K.

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty November 1968 to September 1970.  He also had subsequent service in the Army National Guard from February 1978 to October 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's file.  During the hearing and on the record, the Veteran withdrew from the appeal the claim of service connection for chest wall strain.  

The claims of service connection for tinnitus and ischemic heart disease have been raised by the record (various medical reports and the April 2010 hearing transcript, pages 10 and 16), and the claims are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  







REMAND

The Board finds that there is additional evidence that may be relevant to the claims that should be requested under the duty to assist. 

As VA will make as many requests as necessary to obtain relevant Federal records, unless it is determined that the records do not exist or that further attempts to obtain the records would be futile, make another request the Veteran's service personnel records for the period of active duty from November 1968 to September 1970.  

On the claim of service connection for posttraumatic stress disorder, the alleged in-service stressors pertain to the Veteran's experiences during his tour in Vietnam from September 1969 to September 1970, including (1) a MACV "Huey" helicopter crash, or "hard emergency landing," not far from Ban Me Thuot in about May 1970, wherein the Veteran allegedly injured his nose and back; and (2) frequent exposure to mortar and gunfire, particularly during July or August 1970, while stationed in Ban Me Thuot.  The information is sufficient to seek corroboration from the U.S. Army & Joint Services Records Research Center (JSRRC). 

The claim of service connection for depression, in part, is inextricably intertwined with the claim of service connection for posttraumatic stress disorder, and a decision on the claim is deferred pending development of the claim of service connection for posttraumatic stress disorder.

On the claim of service connection for a nose fracture, the Veteran alleges that it was the result of an injury incurred in the helicopter crash in May 1970.  The claim is inextricably intertwined with the claim of service connection for posttraumatic stress disorder, and a decision on the claim is deferred pending development of the claim of service connection for posttraumatic stress disorder.

On the claim of service connection for a disability manifested by breathing difficulty to include sleep apnea, the Veteran maintains that his disability is a residual of the nose fracture.  Therefore, a decision on the claim is deferred pending development of the claim of service connection for fracture of the nose.  

On the claim of service connection for a hearing loss disability, the Veteran asserts that he has bilateral hearing loss attributable to acoustic trauma sustained during service.  In statements and testimony, he maintains that he was exposed to loud noises from riding in helicopters in Vietnam, participating in weapons training, and driving large trucks for the National Guard.  It is also noted that the Veteran's military occupational specialty during his active duty service with the Army from November 1968 to September 1970 was gas turbine and generator repairman.  The Veteran has stated that his hearing loss became evident during his period with the Army National Guard, of which he was a member from February 1978 to October 2006.  Records of the National Guard in July 1994 and in September 1999 show a hearing loss disability under VA standards.  As the evidence of record is insufficient to decide the claim, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Request the service personnel records for the period of active duty from November 1968 to September 1970.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  Ask the U.S. Army and Joint Services Records Research Center (JSRRC) to verify the following stressor events, as reported by the Veteran:

a).  A crash or emergency landing of a MACV "Huey" helicopter in the Central Highlands (II Corps Tactical Zone), not far from Ban Me Thuot, in about May 1970, while the Veteran was assigned to DET-1, 557 Light Maintenance Detachment at Ban Me Thuot; and




b).  Enemy mortar fire and small arms fire from July to August 1970 at Ban Me Thuot.

3.  If there is evidence of an alleged in-service stressor, afford the Veteran a VA psychiatric examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the Veteran has posttraumatic stress disorder based on the credible supporting evidence of the in-service stressor, in accordance with DSM-IV.  

The VA examiner is also requested to comment on whether depression is a manifestation of the posttraumatic stress disorder or a separate psychiatric disorder, and, if a separate psychiatric disorder, whether depression is due to an injury, disease, or event in service. 

If however after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the requested opinion cannot be rendered because such an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file should be provided to the examiner for review.





4.  Afford the Veteran for a VA audiological examination to determine:

a).  Whether the Veteran has a bilateral hearing loss disability under 38 C.F.R. § 3.385, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that such hearing loss disability is consistent with noise exposure in service from November 1968 to September 1970 or during the course of active duty for training or inactive duty training with the Army National Guard from February 1978 to October 2006.  

The VA examiner is asked to consider the Veteran's military occupational specialty of gas turbine and generator repairman for the period of November 1968 to September 1970.  Additionally, the examiner should consider that the Veteran is competent to describe symptoms of impaired hearing, whether or not actually documented in service. 

If however after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the requested opinion cannot be rendered because such an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file should be provided to the examiner for review.


5.  After completing the above development, adjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).



